IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-1802-13



                                THE STATE OF TEXAS

                                             v.

                           SHIRLEY COPELAND, Appellee

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE THIRTEENTH COURT OF APPEALS
                           VICTORIA COUNTY

              M EYERS, J., filed a dissenting opinion.

                                      OPINION

       The majority concludes that the court of appeals erred in determining that the State

procedurally defaulted on its consent argument for not showing the consent was given freely

and voluntarily. However, the State did have the burden to show that Danish’s consent was

free and voluntary and it did not do so. Because the State did procedurally default this

argument, I believe that the court of appeals decided the case correctly.

       As demonstrated by the multiple remands of this case, it is clear the majority is just
                                                                        Copeland dissent - Page 2

trying to find a defibrillator it can hook up to the court of appeals to shock it into finding a

heartbeat to support reversal of the trial court’s grant of this motion to suppress. It seems to

me, however, that the coroner has already put a toe tag on this case and we are just wasting

judicial resources by trying to avoid the correct conclusion that the evidence was validly

suppressed. Had the roles in this case been reversed, and it was Appellee seeking review of

the court of appeals’ decision, Appellee’s issues would have been long ago dispatched to the

funeral home to be buried alive.

       For the reasons stated above, I would affirm the decision of the court of appeals and,

therefore, I respectfully dissent.

                                                           Meyers, J.

Filed: October 22, 2014

Publish